Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Special Term erred in construing the provisions of the Lockport City Ordinance. That statute permits a property owner who enjoys a nonconforming use to switch to another nonconforming use of equal or more restrictive classification. This provision does not apply to petitioners, who operate their gas station pursuant to a variance, not pursuant to a nonconforming use (Matter of James v Town of New Hartford, 49 AD2d 247). Although Special Term did not reach the issue, we find petitioners’ proof inadequate to establish the “dollars and cents” proof necessary to support a use variance (Matter of Village Bd. v Jarrold, 53 NY2d 254). (Appeal from judgment of Supreme Court, Niagara County, Joslin, J. — art 78.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.